

114 HR 6464 IH: Teach to Lead Act of 2016
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6464IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to award grants for teacher-led projects to improve academic
			 growth in elementary school and secondary school, and for other purposes.
	
 1.Short titleThis Act may be cited as the Teach to Lead Act of 2016. 2.FindingsCongress finds as follows:
 (1)Teachers, because of their position in the classroom, often see important opportunities to improve student learning most directly and thus have a unique perspective from which to create practical solutions to help students succeed.
 (2)According to a Scholastic and Bill & Melinda Gates Foundation poll, 69 percent of teachers feel that their voices are heard in their school, but only one-third feel heard in their district, five percent in their State, and two percent at the national level.
 (3)The failure to leverage teachers’ expertise has a negative impact on teacher engagement in education reforms and misses a critical opportunity for administrators and policymakers to draw on knowledge and expertise from the classroom that can help address critical education needs and challenges.
 (4)Empowering teachers to lead beyond the classroom, without necessarily leaving the classroom, will demonstrate the trust and respect for teachers, as professionals, that they deserve and will help improve teaching and student outcomes.
 3.PurposeThe purpose of this Act is to empower teachers to develop and implement projects with the potential to have a wider impact on developing the knowledge, pedagogical skills, and conditions needed to improve teaching and student outcomes, particularly academic growth, by bringing their classroom knowledge and expertise directly to bear on the many challenges confronting our education system.
		4.Grant program
			(a)In general
 (1)Program authorizedFrom the funds made available under section 7, the Secretary of Education may make grants, on a competitive basis, to one or more nonprofit organizations to award subgrants to eligible entities to develop and implement teacher-led projects to improve teaching and student outcomes in elementary school and secondary school, particularly academic growth.
 (2)Grant periodA grant made to a nonprofit organization under paragraph (1) shall be for a period of not more than five years.
 (3)Use of grant fundsA nonprofit organization that receives a grant under paragraph (1)— (A)shall reserve not less than 90 percent of the grant to award subgrants, on a competitive basis, to eligible entities under subsection (c); and
 (B)may use not more than 10 percent of the grant for administrative purposes. (b)ApplicationsA nonprofit organization that desires a grant under this section shall submit an application to the Secretary at such time and in such manner, and containing such information as the Secretary may require. The application shall—
 (1)demonstrate the entity’s ability to— (A)operate a national program, a multi-State program, or a program that reaches not less than 100,000 students; and
 (B)manage the administrative and fiscal aspects of the subgrant program described in this section; and (2)describe how the nonprofit organization will—
 (A)provide outreach and solicit subgrant applications nationwide, particularly in urban, rural, and tribal areas with significant numbers or concentration of high-need schools;
 (B)conduct a subgrant competition and ensure that selected projects will be designed and led by teachers, teams of teachers, or teachers and school leaders;
 (C)conduct a peer review of all eligible project applications that selects high-quality projects likely to have the greatest impact on teaching or student outcomes;
 (D)provide technical assistance to help subgrantees ensure effective project implementation; (E)monitor project implementation and collect data on projects;
 (F)facilitate collaboration and interaction of subgrantees with each other and with experts in the field to solve ongoing problems of instructional practice and leadership, such as through the creation of communities of practice where teachers share best practices and work together to achieve similar goals;
 (G)evaluate projects and nationally disseminate the results of effective projects; and (H)provide accountability for the use of the grant.
					(c)Subgrants
 (1)Subgrant priorityA nonprofit organization receiving a grant under this section shall use such grant to award subgrants to eligible entities under this subsection, and in awarding such subgrants the nonprofit organization shall give priority to eligible entities that will use the subgrants to carry out projects that—
 (A)are designed to improve teaching and learning outcomes for all students in high-need schools or that target the educational needs of low-income or minority students;
 (B)are supported by evidence of effectiveness or, at a minimum, is supported by a logic model; (C)are supported by evidence of teacher involvement in the development of such projects as demonstrated by research or survey data; and
 (D)have the potential to be scaled up in their school, local educational agencies, or State in order to have a wider impact on improving teaching and learning outcomes, particularly academic growth for all students.
 (2)Subgrant applicationsAn eligible entity that desires a subgrant under this section shall submit an application to the applicable nonprofit organization awarded a grant under this section at such time and in such manner, and containing such information as the nonprofit organization may reasonably require. Each application shall, at a minimum, describe—
 (A)the project proposed, including timelines, resources needed, and any measurable objectives to be used in determining how the project will improve teaching and student outcomes, particularly academic growth;
 (B)any partnerships entered into with school and local educational agency leaders, nonprofit organizations, community organizations, teacher preparation providers, in-service support providers, and other stakeholders, including teachers, to develop and implement the proposed project; and
 (C)the potential to scale up the proposed project in the school, local educational agency, Tribal or Bureau of Indian Affairs educational system, and State, of the eligible entity.
					(3)Use of subgrant funds
 (A)Use of subgrant fundsAn eligible entity shall use the subgrant received under this section to develop and implement an innovative project designed and led by teachers, teams of teachers, or teachers and school leaders to improve teaching and learning at the elementary school and secondary school level, such as—
 (i)increasing student engagement through personalized learning, including technology-enabled instruction;
 (ii)strengthening support for educators, including support for implementation of challenging, academic standards to prepare students to be ready for college and careers;
 (iii)improving community engagement, school climate, and student services; (iv)improving data collection and analysis for data-driven instruction and continuous improvement;
 (v)expanding students’ access to effective educators, particularly low-income and minority students; or
 (vi)increasing retention of effective educators who demonstrate academic growth for students, particularly low-income and minority students.
 (B)Administrative expensesA partner local educational agency or nonprofit organization that serves as the fiscal agent for an eligible entity, may use not more than two percent of the subgrant for direct administrative expenses incurred in carrying out its responsibilities under the subgrant.
 5.Performance measurementThe Secretary shall establish goals and performance indicators to measure and assess the impact of the activities carried out under this Act.
 6.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means an individual teacher, a team of teachers, or teachers and school leaders, in partnership with a local educational agency or a nonprofit organization that serves as the fiscal agent with respect to funds awarded under this Act.
 (2)ESEA termsThe terms elementary school, secondary school, local educational agency, and Secretary have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)High-need schoolThe term high-need school has the meaning given that term in section 2243(f)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6673(f)(2)).
 (4)Nonprofit entityThe term nonprofit organization means a nonprofit organization that works in education at the elementary school or secondary school level.
 7.Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2017 through 2021 to carry out this Act.
		